Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 29 November 2021, is acknowledged.  Claim 1 is amended therein.  Claims 2 and 6 – 8 are cancelled.  Accordingly, claims 1 and 3 – 5 are available for  active consideration.
NEW GROUNDS OF REJECTION
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The Examiner directs Applicants’ attention to the fact that the instant rejection applies the same references as applied in previous rejections of the claims pursuant to 35 U.S.C. § 103.  However, the teachings of these references are applied in a manner different from how those teachings were applied in prior rejections, necessitated by Applicants’ amendment of the claims, thus constituting a new basis of rejection.
Claims 1, 3, and 4 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2014/0066842 A1 to Zhang, Y., et al., claiming priority to 7 March 2011, identified on an Information Disclosure Statement (IDS) filed 24 June 2019, cite no. 1 (USPATAPP) (“Zhang ‘842”), in view of US 2016/0271380 A1 to Poon, Y., et al., claiming priority to 22 March 2013 (“Poon ‘380”), and US 2012/0095104 A1 (“Zachar ‘104”).
The Invention As Claimed 
	Applicants claim a microneedle device comprising a substrate, microneedles disposed on the substrate, and a coating formed on the microneedles, wherein the coating comprises 
The Teachings of the Cited Art 
	Zhang ‘842 discloses a medical device comprising an array of microneedles and a coating disposed on the microneedles, wherein the coating comprises a local anesthetic and an alpha 2 adrenergic agonist as a local anesthetic dose-extending component (see Abstract; see also ¶[0105]), wherein the alpha 2 adrenergic agonist is able to sustain the anesthetic dose at a higher level for a longer time (see ¶[0011]), wherein the coating is applied to the microneedle array by contacting a composition comprising the anesthetic, the alpha 2 adrenergic agonist, and a carrier with the microneedles, volatilizing at least a portion of the carrier to provide a coating on the microneedles (see ¶¶[0039] – [0042]), wherein the alpha 2 adrenergic agonist is present in the composition at a weight ratio to the anesthetic of at most 0.3 (see ¶[0099]), wherein the anesthetic is present in the composition at a loading of 20 – 90% wgt of the total solids in the coating (see ¶[0100]), wherein the alpha 2 adrenergic agonist is dexmedetomidine (see ¶[0102]), wherein the coating further comprises at least one excipient (see ¶[0106]), wherein the at least one excipient comprises amino acids and anti-oxidants, among others (see ¶[0109]), wherein the amino acid may be cysteine (see ¶[0116]), and wherein application of the device is carried out by contacting the tissue of a subject with the microneedles and applying hand pressure to force the microneedles into the tissue (see ¶[0170]).  The reference does not disclose a microneedle array 
	Poon ‘380 discloses a microneedle applicator (see Abstract), wherein, when the applicator is in an extended position, at least a portion of the array is positioned to contact the skin surface when the base of a housing of the applicator is positioned on the skin surface (see¶[0007]), wherein the microneedles are provided with a dried coating comprising an active agent that dissolves from the microneedles after they are inserted in the skin, delivering the active agent into the skin (see¶[0031]), and wherein active agents include isoprotenerol (see¶[0133]).
	Zachar ‘104 discloses topical dermal use of vasoconstrictor substances (see Abstract), wherein the substances comprise a mixture of vasoconstrictors in a pharmaceutical composition (see ¶[0007]), wherein the composition comprises at least 30% wgt of the mixture of vasoconstrictors (see ¶[0008]), wherein the mixture comprises vasoconstrictors having peak effectiveness at different times after administration, and each of the vasoconstrictors exerts its vasoconstrictive effect via different mechanisms (see ¶[0010]), wherein the vasoconstrictors comprise an α2-adrenoceptor agonist (see ¶[0038]), such as dexmedetomidine (se e¶[0042]), and a non-selective β adrenergic receptor agonist, such as isoprotenerol (see ¶[0047]), wherein the vasoconstrictors are administered topically to the skin (see¶[0062]), wherein the combination of α2 and β adrenergic receptor agonists can exercise a clinically synergistic effect arising from different peak effectiveness at different times after administration (see ¶[0067]), and wherein the compositions comprise excipients, such as amino acids and anti-oxidants (see ¶[0079]).

Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare medical devices comprising an array of microneedles and a coating disposed on the microneedles, wherein the coating comprises a local anesthetic and dexmedetomidine, wherein the coating further comprises cysteine, as taught by Zhang ‘842, wherein the coating composition further includes isoprotenerol, as taught by Poon ‘380, and wherein the composition comprises from at least 30% wgt of the mixture of active agents, as taught by Zachar ‘104.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Poon ‘380 to the effect that isoprotenerol can be used in compositions coating needles in a microneedle array, and by the express teachings of Zachar ‘104 to the effect that a synergistic effect can be achieved by using topical compositions comprising both an α2 adrenergic agonist, such as dexmedetomidine, and a non-selective β adrenergic receptor agonist, such as isoprotenerol, present in a total amount of at least 30% wgt of the total solids in the composition.
	With respect to the limitation recited in amended claim 1, wherein “the total content of dexmedetomidine . . . in the total amount of the coating is 40 mass% to 90 mass%,” the Examiner notes that the cited references do not expressly disclose coating compositions comprising dexmedetomidine in a quantitative range that is exactly congruent with the claimed range.  However, the Examiner notes that, as cited in the above rejection, Zachar ‘104 discloses that, in topical compositions comprising one or more vasoconstrictors, such as dexmedetomidine and isoproterenol, the vasoconstrictors can be present at a content of “at least 30% by weight.”  It is the Examiner’s position that a logical and reasonable interpretation of such teaching is that either See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
	With respect to the limitation directed to the total amount of isoproterenol is 0.3 parts by mass or more, based on 100 parts by mass of a total amount of dexmedetomidine, the Examiner notes that the cited references do not expressly disclose relative amounts of dexmedetomidine and isoprotenerol as recited in the claim.  However, it is the Examiner’s position that adjusting the relative loadings of the active ingredients to amounts reading on the recited limitation would amount to nothing more than an optimization of a result-effective variable, the exercise of which is well with the expertise of one of ordinary skill in the appropriate art, particularly in light of the teachings of Zachar ‘104 as to the synergy obtained by the specific combination of actives, at a total loading of at least 30% wgt.  Consequently, in the absence of evidence as to the criticality of such parameter, this limitation cannot support patentability.  See MPEP § 2144.05 II. A.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 , 3, and 4 would have been obvious within the meaning of 35 USC § 103.
Claim 5 is rejected pursuant to 35 U.S.C. § 103, as being obvious over Zhang ‘842, in view of Poon ‘380 and Zachar ‘104 as applied in the above rejection of claims 1, 3 and 4, and further in view of US 2008/0233179 A1 to Grenier, A., et al., claiming priority to 29 June 2006 (“Grenier ‘179”), as evidenced by Sodium Metabisulfite, retrieved from the Internet at https://en.wikipedia.org/wiki/Sodium_metabisulfite on 24 March 2020.
The Invention As Claimed 
	The invention with respect to claims 1 has been described above.  In addition, Applicants claim a microneedle device comprising a coating on the microneedles, wherein, in addition to active ingredients, the coating comprises sodium pyrosulfite.
The Teachings of the Cited References 
	The teachings of Zhang ‘842, Poon, 380, and Zachar ‘104 are relied upon as applied in the above rejection of claims 1, 3 and 4.  The references do not disclose a composition for coating microneedles comprising sodium pyrosulfite.  The teachings of Grenier ‘179 remedy that deficiency.
	Grenier ‘179 discloses a transdermal composition comprising an active ingredient (see Abstract), wherein the composition comprises an antioxidant (see ¶[0018]), wherein the antioxidant is sodium metabisulfite (sodium pyrosulfite, as evidenced by Sodium metabisulfite), or sodium sulfite (see ¶[0020]), or combinations thereof (see ¶[0037]), wherein the antioxidant prevents or delays color changes and/or chemical degradation of active drug species (see ¶[0035]), and wherein the antioxidant, in exemplary embodiments, can be present at a concentration of 0.10% wgt (see ¶[0059]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare medical devices comprising an array of microneedles and a coating composition disposed on the microneedles, wherein the composition comprises dexmedetomidine and isoproterenol, according to the teachings of Zhang ‘842, Poon, 380, and Zachar ‘104, and wherein the composition further comprises sodium pyrosulfite as an anti-oxidant, as taught by Grenier 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 5 and 8 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
	The Examiner has considered Applicants’ arguments filed 29 November 2021, but does not find them to be persuasive.  With respect to the disclosure of Zachar ‘104, as applied in the above obviousness rejections, Applicants argue that “the prior only teaches a general synergistic effect of the two substances without the particulars of the presently claimed subject matter, such as those provided in Test Example 3 of the originally-filed specification and originally-filed Fig. 5.”  Without addressing the “particulars” of Applicants’ disclosure, the Examiner would note that the fact that Applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Further I in this regard, Applicants argue that, “when the total amount of isoproterenol is 0.3 parts by mass or more, the dexmedetomidine concentration in plasma rises very sharply, with a peak occurring in just 10-20 minutes,” and reference FIG. 5 from their specification.  However, 
See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  More specifically, the claims do not recite any limitations directed to the pharmacokinetic characteristics achievable with the device of the claimed invention.  In addition, Applicants are remined that the current invention is claimed as a device/composition of matter, and not as a process for achieving a specific physiological result, which result would likely be an inherent property of any composition reading on the compositional characteristics of the coating formulation.
	Applicants also proffer an argument directed to unexpected results, stating that a “rapid increase in dexmedetomidine concentration in plasma generated by the presently claimed concentration is not only unexpected, particularly in view of Zachar, which is silent with regard to such an effect, but is certainly ‘greater than expected.’  Further, it is also respectfully noted that the presence of a property not possessed by the prior art is evidence of nonobviousness. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).”  Again, Applicants are attempting to argue a distinction over the cited art on the basis of limitations not expressly recited in the claims.  Further, Applicants do not specifically provide support for the allegation that the results achieved with the claimed invention are “greater than expected.”  “Greater than” what?  Also, the fact that Zachar ‘104 “is silent with respect to” the “rapid increase” in plasma concentration is immaterial to the question of the patentability of an invention claimed as a device/composition of matter.  The bottom line is that the  invention as claimed is not structurally distinguishable from the combination of the cited references and it is, therefore, the Examiner's position that  and Zachar ‘104.  Because the Patent and Trademark Office does not have the facilities for examining and comparing the claimed formulation with a  formulation according to Zhang ‘842, Poon ‘380 and Zachar ‘104, the burden of proof is upon Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed formulation and the formulation of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.O. 430 (CCPA 197), and Ex parte Gray, 10 USPO 2d 1922 1923 (PTO Bd. Pat. App. & Int.).
	Consequently, Applicants’ arguments are unpersuasive, and the claims at issue stand rejected pursuant to 35 U.S.C. § 103.
NO CLAIM IS ALLOWED.  
5.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CONCLUSION
6.	Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619